DETAILED ACTION
	This Office Action is in response to an amendment filed 12/02/2021.
	Claims 1-20 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik et al. (hereinafter Sapoznik, U.S. Patent No. 9,715,496 B1, filed 09/01/2016, issued 07/25/2017) in view of Murray (U.S. Patent Application Publication No. 2007/0033116 A1, filed 01/17/2006, published 02/08/2007), and in further view of .
In regard to independent claim 1, Sapoznik teaches:
One or more non-transitory computer-storage media storing computer executable instructions that, when executed by a processor, display a user interface for a context-aware conversational assistant (see at least Sapoznik, Abstract) comprising:
a first pane displaying:
a history of one or more past messages between a user and an agent, wherein the history includes a message from the user including a query, wherein the agent is a human agent (at least col. 17, lines 3-13; Figure 18A [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) for user by a Customer Service Representative (CSR) (i.e. human agent) that includes a conversation portion 1820 that allows the CSR to see messages typed by a customer, type messages to the customer, and see the current conversation history, and an information portion 1830 that provides additional information to assist the CSR, such as a customer profile or trouble shooting information. This includes a history of previous sessions between the customer and CRS(s)).
Sapoznik fails to explicitly teach:
wherein the query relates to an interview being completed by the user.
However, Murray teaches:
wherein the query relates to an interview being completed by the user (at least pp. 2-3, [0027]-[0031], [0033]-[0035]; Figures 3-4, 6 [Wingdings font/0xE0] Murray describes a web browser-based user interface for tax-return preparation that includes an interview comprising a series of questions posed to the tax filer (i.e., user) to gather information to populate tax forms. This UI includes a pane 330a which contains the questions along with the means to provide answers and a pane 330c that includes links to frequently asked questions (FAQs) relevant to the questions posed in pane 330a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Murray with those of Sapoznik as both inventions are related to methods for providing responses/answers to queries/questions. Adding the teaching of Murray provides Sapoznik with a particular embodiment directed to tax preparation where a question/answer interface would be helpful.
Sapoznik further teaches:
an input box configured to receive a response message from the agent for transmission to the user (at least col. 17, lines 3-32; col. 37, line 63 through col. 38, line 32; Figure 18A [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface conversation portion 1820 that includes an input box that allows an human agent to communicate with a customer).
Sapoznik and Murray fail to explicitly teach:
a second pane displaying:
one or more automatically determined info cards relevant to the query, wherein each of the one or more automatically determined info cards comprises a different restatement of the query, a different pre-generated response to the query, and a different set of additional information relevant to the query,
However, Makanawala teaches:
a second pane displaying:
one or more automatically determined info cards relevant to the query, wherein each of the one or more automatically determined info cards comprises a different restatement of the query, a different pre-generated response to the query, and a different set of additional information relevant to the query (at least pp. 3-4, [0051]-[0059]; pp. 5-6, [0060], [0063], [0066]-[0067]; Figures 5-7 and 10-11 [Wingdings font/0xE0] Makanawala illustrates in Fig. 5 ,a customer service agent (human) user interface 500 that includes a customer identification area 501, a product identification area 502, a message activity area 503 and a solution finder area 505. The solution finder area 505 includes a pull-down selection box 505a used to select various possible contextualized solutions to resolve the problem described in the social media message 503a pull-down selection box 505a is illustrated with a “Similar Message” option causing the generation and display a similar message recommendation list 506 that includes similar messages which have been determined by the similar message system 2813 to be similar and/or relevant to the social media message 503a that is current. Visually, each of the recommended similar message in the list includes the similar message (e.g. Message 23: “I have this issue with my camera 600D…”) (e.g. a different restatement of the query); a response to the similar message (e.g. Message 23: “Here is a quick fix…”) (e.g., a different pregenerated response to the similar message) Further, at least some of the displayed similar messages (e.g. Message: 23, Message 12, Message 7:)include a paperclip icon that when selected, is used to retrieve additional information relevant to the query (see at least p. 6, [0066])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Makanawala provides Sapoznik and Murray with a more detailed and complete response/answer to a submitted query/question.
Sapoznik, Murray and Makanawala fail to explicitly teach:
wherein the additional information is obtained from a third-party institution; wherein the third-party institution is at least one of a payroll provider and a financial institution;
Bice teaches:
wherein the additional information is obtained from a third-party institution; wherein the third-party institution is at least one of a payroll provider and a financial institution (at least Title, Abstract; pp. 2-3, [0019]-[0031]; pp. 2-4, [0031]-[0042], [0046]-[0048]; Figures 1-2, 4 [Wingdings font/0xE0] Bice teaches methods for enriching database query responses using data from external (e.g. additional data from third-party institutions) data sources. Bice further teaches that such external data sources may include those hosting financial information such as stock prices, employee statistics, earnings reports, market capitalization values, recent stock ticket prices and/or the like (see p. 2, [0019], [0021]; p. 4, [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bice with those of Sapoznik, Murray and Makanawala as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Bice provides Sapoznik, Murray and Makanawala with a more efficient method for retrieving externally sourced, additional or supplemental information to accompany and/or enhance existing information obtained internally using a translation mechanism and straightforward query commands.
Sapoznik further teaches:
one or more selection controls configured to allow the agent to indicate a selected info card of the one or more automatically determined info cards and thereby prepopulate the input box with a response corresponding to the selected info card (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes that when a human CSR receives a message from a customer, complete responses may be presented (to the human CSR) as suggestions for possible responses. Where one of the responses is appropriate, the human CSR may simply indicate and select the response instead of typing it (see col. 25, lines 37-47)).
Sapoznik, Murray, Makanawala and Bice fail to explicitly teach:
wherein the response is based at least in part on the history of the one or more past messages between the user and the agent,
However, Angel teaches:
wherein the response is based at least in part on the history of the one or more past messages between the user and the agent (at least Abstract; p. 3, [0046]; pp. 3-4, [0052]-[0053], [0055], [0057], [0059]; Figures 1-2 [Wingdings font/0xE0] Angel teaches a system that uses received context to formulate a customized customer inquiry resolution process that can be used by a human customer service agent to resolve the customer inquiry. The received context includes information about previous customer inquiries or other previous contacts with the customer 104, previously obtained information about the same customer inquiry, where inquiries and their resolution may be communicated via various channels (e.g., telephone, web page, e-mail, etc.) as well as chat sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Angel with those of Sapoznik, Murray, Makanawala and Bice as all of these Angel provides Sapoznik, Murray, Makanawala and Bice with method for assisting a human customer service representative with answers to questions posed by customers, where the answers take into account previous communications between representative and customer which provide context.
Sapoznik, Murray, Makanawala, Bice and Angel fail to explicitly teach:
wherein the response is modified from the pre-generated response based at least in part on an expertise of the user … prior to populating the input box, wherein the expertise of the user is based at least in part on the history of the one or more past messages of the user
However, Nowson teaches:
wherein the response is modified from the pre-generated response based at least in part on an expertise of the user … prior to populating the input box, wherein the expertise of the user is based at least in part on the history of the one or more past messages of the user (at least Abstract; pp. 3-4, [0038]-[0043]; Figures 3-5 [Wingdings font/0xE0] Nowson teaches methods and systems that monitor and analyze communications between users (e.g., customer and a human CSR) to simultaneously determine, for a current time period (Nowson appears to rely on each previous exchange between the user and the CSR; in other words, a history, to dynamically determined/update emotion, mood, skill level), mental state variables of one of the users (e.g. customer), where such mental state variables include the emotion, mood (sentiment), and personality Nowson teaches a Customer Service Representative (CSR) Graphical User interface that includes a chat interface section 116, a section for CSR data 118, and a section for customer information 120 (see Figs. 3-5). As dialogue between customer and CSR progress, the system tracks the emotional state and skill level of the customer and indicates the state to the CSR (see, Figs. 3-5, customer information 120 section indicating Mood 122). Such indication act to inform the CSR as to how to modify their responses to the customer based on, for example, the current mood of the customer and skill level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nowson with those of Sapoznik, Murray, Makanawala, Bice and Angel as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Nowson provides Sapoznik, Murray, Makanawala, Bice and Angel with a more accurate response to a query/question submitted by a customer by providing customization of generic responses taking into additional consideration the customer’s current and past sentiment and skill level.
Sapoznik, Murray, Makanawala, Bice, Angel and Nowson fail to explicitly teach:
wherein the response is modified from the pre-generated response based at least in part on…a sentiment associated with the user prior to populating the input box, wherein the sentiment associated with the user is determined from sentiment data obtained from the user by a sensor, wherein the sensor is one of a microphone, a video camera, or a biometric sensor,
However, Khouri teaches:
wherein the response is modified from the pre-generated response based at least in part on…a sentiment associated with the user prior to populating the input box, wherein the sentiment associated with the user is determined from sentiment data obtained from the user by a sensor, wherein the sensor is one of a microphone, a video camera, or a biometric sensor…(at least pp. 2-3, [0021]-[0034]; Figures 2-3 [Wingdings font/0xE0] Khouri teaches an analytic module 30 that calculates customer sentiment data based on customer data in database 31, collected over a period of time and is associated with one or more customer networks. The database 31 may receive data from collectors 13 or from data input from the customer or customer support (e.g. service requests, products purchased, support responses, survey results). Communications between customer support (human) agents and end users (customers) include video conferencing (e.g. video and audio). Facial expressions and how a caller sounds are monitored (pp. 2-3, [0025]-[0026])). Analytic module 30 calculates sentiment for the customer based on the customer data (p. 3, [0027]). Content is prepared and/or modified (p. 3, [0031], [0032]-[0033]) for responding to the customer by an admin module 34 (p. 3, [0029]-[0030]). Sentiment determined for a customer is used to retrieve appropriate content for display to the customer as published content 35).
Khouri with those of Sapoznik, Murray, Makanawala, Bice, Angel and Nowson as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Khouri provides Sapoznik, Murray, Makanawala, Bice, Angel and Nowson with a more accurate response to a query/question submitted by a customer by providing customization of generic responses taking into additional consideration the customer’s current and past sentiment and skill level.
Sapoznik and Murray fail to explicitly teach:
an icon associated with the selected info card, wherein the icon is indicative of at least one of a warning and additional information.
However, Makanawala teaches:
an icon associated with the selected info card, wherein the icon is indicative of at least one of a warning and additional information (at least pp. 3-4, [0051]-[0059]; pp. 5-6, [0060], [0063], [0066]-[0067]; Figures 5-7 and 10-11 [Wingdings font/0xE0] Makanawala illustrates in Fig. 5 ,a customer service agent user interface 500 that includes a customer identification area 501, a product identification area 502, a message activity area 503 and a solution finder area 505. The solution finder area 505 includes a pull-down selection box 505a used to select various possible contextualized solutions to resolve the problem described in the social media message 503a that is current. Specifically, the pull-down selection box 505a is illustrated with a “Similar Message” option causing the similar message recommendation list 506 that includes similar messages which have been determined by the similar message system 2813 to be similar and/or relevant to the social media message 503a that is current. Visually, each of the recommended similar message in the list includes the similar message (e.g. Message 23: “I have this issue with my camera 600D…”) (e.g. a different restatement of the query); a response to the similar message (e.g. Message 23: “Here is a quick fix…”) (e.g., a different pregenerated response to the similar message) Further, at least some of the displayed similar messages (e.g. Message: 23, Message 12, Message 7:)include a paperclip icon that when selected, is used to retrieve additional information relevant to the query (see at least p. 6, [0066])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Makanawala provides Sapoznik and Murray with a more detailed and complete response/answer to a submitted query/question.
Sapoznik further teaches:
an acceptance control configured to allow the agent to accept the message in the input box and thereby transmit it to the user (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes that when a CSR receives a message from a customer, complete responses may be presented 

In regard to dependent claim 2, Sapoznik teaches:
the input box is further configured to allow the agent to edit the prepopulated response prior to sending it (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes allowing the CSR to optionally edit a selected suggested response to the customer’s query (see col. 25, lines 57-59)).

In regard to dependent claim 3, Sapoznik teaches:
the input box is further configured to automatically display a pre-populated response from an automatically selected info card of the one or more automatically determined info cards without agent action (at least col. 22, line 33 through col. 23, line 37; Figure 12 [Wingdings font/0xE0] Sapoznik describes the suggestion of completion to responses to a customer from a CSR that implements an auto-completion to what a CSR types in the process of responding to a customer’s query. The auto-completed portion is automatically selected by the system based on an initial input by the CSR and may pre-populate the input box).










In regard to dependent claim 4, Sapoznik and Murray fail to explicitly teach:
the first pane further comprises a rejection control configured to allow the agent to clear a response from the input box.
However, Makanawala teaches:
the first pane further comprises a rejection control configured to allow the agent to clear a response from the input box (at least p. 4, [0055]; Figure 5 [Wingdings font/0xE0] Makanawala in Fig. 5, item 504 provides a cancel button (e.g. rejection control) as part of the message composing area 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Makanawala provides Sapoznik and Murray with a more detailed and complete response/answer to a submitted query/question.

In regard to dependent claim 5, Sapoznik teaches:
the interface further comprises a third pane configured to display contextual information for [from?] the user and thereby provide the agent context for the query (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information portion 1830 (e.g., customer profile, customer history; see Fig. 18A))).

In regard to dependent claim 6, Sapoznik teaches:
the automatically determined info cards are determined based at least in part on a plurality of historical data items for the user (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data)).

In regard to dependent claim 7, Sapoznik teaches:
the interface comprises a fourth pane displaying the plurality of historical data items for the user that were used to automatically determine the info cards (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data). At least a portion of the data used to generate suggestions for response are displayed in the information portion 1830 (e.g., customer profile, customer history; see Fig. 18A)));

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik in view of Murray, and in further view of Makanawala, and in further view of Bice, and in further view of Angel, and in further view of Khouri, and in further view of Newson.
In regard to independent claim 8, Sapoznik teaches:
A method of assisting an agent in conducting a conversation with a user (see at least Sapoznik at Abstract), comprising the steps of:
receiving, from the user, a message including a query (at least col. 17, lines 3-22; Figure 18A [Wingdings font/0xE0] Sapoznik describes a CSR Graphical User Interface that includes a conversation portion 1820 that includes an area for displaying messages from a customer (user) and an input box that allows a human agent to communicate with a customer).
Sapoznik fails to explicitly teach:
wherein the query relates to an interview being completed by the user.
However, Murray
wherein the query relates to an interview being completed by the user (at least pp. 2-3, [0027]-[0031], [0033]-[0035]; Figures 3-4, 6 [Wingdings font/0xE0] Murray describes a web browser-based user interface for tax-return preparation that includes an interview comprising a series of questions posed to the tax filer to gather information to populate tax forms. This UI includes a pane 330a which contains the questions along with the means to provide answers and a pane 330c that includes links to frequently asked questions (FAQs) relevant to the questions posed in pane 330a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Murray with those of Sapoznik as both inventions are related to methods for providing responses/answers to queries/questions. Adding the teaching of Murray provides Sapoznik with a particular embodiment directed to tax preparation where a question/answer interface would be helpful.
Sapoznik further teaches:
determining a context for the query, based on a plurality of historical data items for the user (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the human CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the 
Sapoznik and Murray fail to explicitly teach:
selecting a plurality of relevant info cards based at least in part on the query and the determined context for the query, wherein each of the plurality of info cards comprises a different restatement of the query, a different pre-generated response to the query, and a different set of additional information relevant to the query
However, Makanawala teaches:
selecting a plurality of relevant info cards based at least in part on the query and the determined context for the query, wherein each of the plurality of info cards comprises a different restatement of the query, a different pre-generated response to the query, and a different set of additional information relevant to the query (at least pp. 3-4, [0051]-[0059]; pp. 5-6, [0060], [0063], [0066]-[0067]; Figures 5-7 and 10-11 [Wingdings font/0xE0] Makanawala illustrates in Fig. 5 ,a customer service agent user interface 500 that includes a customer identification area 501, a product identification area 502, a message activity area 503 and a solution finder area 505. The solution finder area 505 includes a pull-down selection box 505a used to select various possible contextualized solutions to resolve the problem described in the social media message 503a that is current. Specifically, the pull-down selection box 505a is illustrated with a “Similar Message” option causing the generation and display a similar message recommendation list 506 that includes similar messages which have similar message system 2813 to be similar and/or relevant to the social media message 503a that is current. Visually, each of the recommended similar message in the list includes the similar message (e.g. Message 23: “I have this issue with my camera 600D…”) (e.g. a different restatement of the query); a response to the similar message (e.g. Message 23: “Here is a quick fix…”) (e.g., a different pregenerated response to the similar message) Further, at least some of the displayed similar messages (e.g. Message: 23, Message 12, Message 7:)include a paperclip icon that when selected, is used to retrieve additional information relevant to the query (see at least p. 6, [0066])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Makanawala provides Sapoznik and Murray with a more detailed and complete response/answer to a submitted query/question.
Sapoznik, Murray and Makanawala fail to explicitly teach:
wherein the additional information is obtained from a third-party institution, wherein the third-party institution is at least one of a payroll provider and a financial institution.
However, Bice teaches:
wherein the additional information is obtained from a third-party institution, wherein the third-party institution is at least one of a payroll provider and a financial institution (at least Title, Abstract; pp. 2-3, [0019]-[0031]; pp. 2-4, [0031]-[0042], [0046]-[0048]; Figures 1-2, 4 [Wingdings font/0xE0] Bice teaches methods for enriching database query responses using data from external (e.g. additional data from third-party institutions) data sources. Bice further teaches that such external data sources may include those hosting financial information such as stock prices, employee statistics, earnings reports, market capitalization values, recent stock ticket prices and/or the like (see p. 2, [0019], [0021]; p. 4, [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bice with those of Sapoznik, Murray and Makanawala as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Bice provides Sapoznik, Murray and Makanawala with a more efficient method for retrieving externally sourced, additional or supplemental information to accompany and/or enhance existing information obtained internally using a translation mechanism and straightforward query commands.
Sapoznik further teaches:
wherein the agent is a human agent (at least col. 17, lines 3-13; Figure 18A [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) for user by a Customer Service Representative (CSR) (i.e. human agent) that includes a conversation portion 1820 that allows the CSR to see messages typed by a customer, type messages to the customer, and see the current conversation information portion 1830 that provides additional information to assist the CSR, such as a customer profile or trouble shooting information),
Sapoznik and Murray fail to explicitly teach:
presenting, simultaneously, to the agent, the plurality of relevant info cards; receiving, from the agent, an indication of a relevant info card of the plurality of relevant info cards.
However, Makanawala teaches:
presenting, simultaneously, to the agent, the plurality of relevant info cards; receiving, from the agent, an indication of a relevant info card of the plurality of relevant info cards (at least pp. 3-4, [0051]-[0059]; pp. 5-6, [0060], [0063], [0066]-[0067]; Figures 5-7 and 10-11 [Wingdings font/0xE0] Makanawala describes an illustrates display of multiple related and recommended similar messages that may be selected, automatically copied into the response, edited, if needed, and transmitted to the customer as a response to their query (see p. 5, [0063])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Makanawala provides Sapoznik and Murray with a more detailed and complete response/answer to a submitted query/question.
Sapoznik further teaches:
pre-populating an input box with a response to the query based on the indicated relevant info card (at least col. 22, line 33 through col. 23, line 37; Sapoznik describes the suggestion of completion to responses to a customer from a CSR that implements an auto-completion to what a CSR types in the process of responding to a customer’s query. The auto-completed portion is automatically selected by the system based on an initial input by the CSR and may pre-populate the input box),
Sapoznik, Makanawala, Murray and Bice fail to explicitly teach:
wherein the response is based at least in part on a history of one or more past messages between the user and the agent;
However, Angel teaches:
wherein the response is based at least in part on a history of one or more past messages between the user and the agent (at least Abstract; p. 3, [0046]; pp. 3-4, [0052]-[0053], [0055], [0057], [0059]; Figures 1-2 [Wingdings font/0xE0] Angel teaches a system that uses received context to formulate a customized customer inquiry resolution process that can be used by a human customer service agent to resolve the customer inquiry. The received context includes information about previous customer inquiries or other previous contacts with the customer 104, previously obtained information about the same customer inquiry, where inquiries and their resolution may be communicated via various channels (e.g., telephone, web page, e-mail, etc.) as well as chat sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Angel with those of Sapoznik, Murray, Makanawala and Bice as all of these inventions are related to aspects of query/question and response/answer Angel provides Sapoznik, Murray, Makanawala and Bice with method for assisting a human customer service representative with answers to questions posed by customers, where the answers take into account previous communications between representative and customer which provide context.
Sapoznik, Murray, Makanawala, Bice and Angel fail to explicitly teach:
obtaining sentiment data from a sensor associated with the user, wherein the sensor is one of a microphone, a video camera, or a biometric sensor, determining a sentiment associated with the user based at least in part on the sentiment data; modifying the pregenerated response based at least in part on … the sentiment associated with the user prior to populating the input box,
However, Khouri teaches:
obtaining sentiment data from a sensor associated with the user, wherein the sensor is one of a microphone, a video camera, or a biometric sensor, determining a sentiment associated with the user based at least in part on the sentiment data; modifying the pregenerated response based at least in part on … the sentiment associated with the user prior to populating the input box (at least pp. 2-3, [0021]-[0034]; Figures 2-3 [Wingdings font/0xE0] Khouri teaches an analytic module 30 that calculates customer sentiment data based on customer data in database 31, collected over a period of time and is associated with one or more customer networks. The database 31 may receive data from collectors 13 or from data input from the customer or customer support (e.g. service requests, products purchased, support responses, survey results). Analytic module 30 calculates sentiment for the customer based on the customer data (p. 3, [0027]). Content is prepared and/or modified (p. 3, [0031], [0032]-[0033]) for responding to the customer by an admin module 34 (p. 3, [0029]-[0030]). Sentiment determined for a customer is used to retrieve appropriate content for display to the customer as published content 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khouri with those of Sapoznik, Murray, Makanawala, Bice and Angel as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Khouri provides Sapoznik, Murray, Makanawala, Bice and Angel with a more accurate response to a query/question submitted by a customer by providing customization of generic responses taking into additional consideration the customer’s current and past sentiment and skill level.
Sapoznik, Murray, Makanawala, Bice, Angel and Khouri fail to explicitly teach:
modifying the pregenerated response based at least in part on an expertise of the user … prior to populating the input box, wherein the expertise of the user is based at least in part on the historical data items for the user, wherein the expertise of the user is based at least in part on the history of the one or more past messages between the user and the agent.
However, Newson
modifying the pregenerated response based at least in part on an expertise of the user … prior to populating the input box, wherein the expertise of the user is based at least in part on the historical data items for the user, wherein the expertise of the user is based at least in part on the history of the one or more past messages between the user and the agent (at least Abstract; pp. 3-4, [0038]-[0043]; Figures 3-5 [Wingdings font/0xE0] Nowson teaches methods and systems that monitor and analyze communications between users (e.g., customer and a human CSR) to simultaneously determine, for a current time period (Nowson appears to rely on each previous exchange between the user and the CSR; in other words, a history, to dynamically determined/update emotion, mood, skill level), mental state variables of one of the users (e.g. customer), where such mental state variables include the emotion, mood (sentiment), and personality of the user (e.g. customer) (Abstract). Nowson teaches a Customer Service Representative (CSR) Graphical User interface that includes a chat interface section 116, a section for CSR data 118, and a section for customer information 120 (see Figs. 3-5). As dialogue between customer and CSR progress, the system tracks the emotional state and skill level of the customer and indicates the state to the CSR (see, Figs. 3-5, customer information 120 section indicating Mood 122). Skill level is a measure of the user’s educational level. Such indication act to inform the CSR as to how to modify their responses to the customer based on, for example, the current mood of the customer and skill level).
Nowson with those of Sapoznik, Murray, Makanawala, Bice, Angel and Khouri as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Nowson provides Sapoznik, Murray, Makanawala, Bice, Angel and Khouri with a more accurate response to a query/question submitted by a customer by providing customization of generic responses taking into additional consideration the customer’s current and past sentiment and skill level.
Sapoznik further teaches
receiving, from the agent an acceptance of the response (at least col. 25, line 37-65; Figure 18D [Wingdings font/0xE0] Sapoznik provides a suggested response to a customer query by either placing it within the text box for edit who can then edit the response before sending (transmitting), or sending it directly to the customer); and
transmitting, to the user, the response (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes that when a CSR receives a message from a customer, complete responses may be presented (to the CSR) as suggestions for possible responses. Where one of the responses is appropriate, the CSR may simply select the response instead of typing it (see col. 25, lines 37-59; Fig. 18D) and send it to the customer).






In regard to dependent claim 9, Sapoznik teaches:
receiving, from the agent, one or more edits to the prepopulated response prior to receiving the acceptance of the response (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes allowing the CSR to optionally edit a selected suggested response to the customer’s query (see col. 25, lines 57-59)).

In regard to dependent claim 10, Sapoznik teaches:
ingesting a plurality of items of user history information prior to receiving the message (at least col. 6, line 22 through col. 8, line 4; Figures 5, 18A [Wingdings font/0xE0] Sapoznik describes a CSR system that stores a history of previous sessions involving a customer (customer data) that are used to select an action (e.g. provide suggested responses to customer queries)).

In regard to dependent claim 11, Sapoznik teaches:
pre-populating the input box with an automatic response based on an automatically determined info card prior to the step of receiving the indication from the agent (at least col. 22, line 33 through col. 23, line 37; Figure 12 [Wingdings font/0xE0] Sapoznik describes the suggestion of completion to responses to a customer from a CSR that implements an auto-completion to what a CSR types in the process of responding to a customer’s query. The auto-completed portion is automatically selected by the system based on an initial input by the CSR and may pre-populate the input box).






In regard to dependent claim 12, Sapoznik teaches:
displaying, to the agent, the one or more historical data items used to determine the context for the query (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data). At least a portion of the data used to generate suggestions for response are displayed in the information portion 1830 (e.g., customer profile, customer history; see Fig. 18A))).

In regard to dependent claim 13, Sapoznik teaches:
updating a relevance score for the indicated relevant info card based on the indication received from the agent (at least col. 25, line 66 through col. 28, line 31; Figures 13-14 [Wingdings font/0xE0] Sapoznik describes a system for implementing auto-suggestion of responses (to customer inquiries). This system operates on previous text received from the customer and may use a neural network to generate responses to the previous text. This includes a search component to identify high-scoring sequences of words (paths) to be used as a response and using the highest scores to select candidate responses. Implied in this system is the use of relevance scores at various steps suggesting that such scores are both stored and updated).
In regard to dependent claim 14, Sapoznik teaches:
displaying, to the agent, a history of messages sent between the user and the agent (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data). At least a portion of the data used to generate suggestions for response are displayed in the information portion 1830 (e.g., customer profile, customer history; see Fig. 18A))).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik in view of Murray, and in further view of Makanawala, and in further view of Nowson, and in further view of Bice, and in further view of Angel, and in further view of Khouri.
In regard to independent claim 15, Sapoznik teaches:
Note: suggest amending the term “conduct” to “conducting”.

One or more non-transitory computer storage media storing computer-executable instructions that, when executed by a processor, perform a method of assisting an agent conducting a conversation with a user (see at least Sapoznik at Abstract), comprising the steps of:
displaying, in a first pane:
a history of one or more past messages between the user and the agent including a message from the user including a query, wherein the agent is a human agent (at least col. 17, lines 3-13; Figure 18A [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) for user by a Customer Service Representative (CSR) (i.e. human agent) that includes a conversation portion 1820 that allows the CSR to see messages typed by a customer, type messages to the customer, and see the current conversation history, and an information portion 1830 that provides additional information to assist the CSR, such as a customer profile or trouble shooting information. This includes a history of previous sessions between the customer and CRS(s)).
Sapoznik fails to explicitly teach:
wherein the query relates to an interview being completed by the user.
However, Murray teaches:
wherein the query relates to an interview being completed by the user (at least pp. 2-3, [0027]-[0031], [0033]-[0035]; Figures 3-4, 6 [Wingdings font/0xE0] Murray describes a web browser-based user interface for tax-return preparation that includes an interview comprising a series of questions posed to the tax filer (i.e., user) to gather information to populate tax forms. This UI includes a pane 330a which contains the questions along with the means to provide answers and a pane 330c that includes links to frequently asked questions (FAQs) relevant to the questions posed in pane 330a).
Murray with those of Sapoznik as both inventions are related to methods for providing responses/answers to queries/questions. Adding the teaching of Murray provides Sapoznik with a particular embodiment directed to tax preparation where a question/answer interface would be helpful.
Sapoznik further teaches:
an input box configured to receive a response message from the agent for transmission to the user (at least col. 17, lines 3-13; Figure 18A [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) for a Customer Service Representative (CSR) (i.e. agent) that includes a conversation portion 1820 that allows the CSR to see messages typed by a customer, type messages to the customer, and see the current conversation history).
Sapoznik and Murray fail to explicitly teach:
displaying, in a second pane:
a plurality of info cards selected based on relevancy to the query, wherein each info card comprises a different restatement of the query, a different pre-generated response to the query, and a different set of additional information relevant to the query.
However, Makanawala teaches:
a plurality of info cards selected based on relevancy to the query, wherein each info card comprises a different restatement of the query, a different pre-generated response to the query, and a different set of additional information relevant to the query (at least pp. 3-4, [0051]-[0059]; pp. 5-6, [0060], [0063], [0066]-[0067]; Figures 5-7 and 10-11 [Wingdings font/0xE0] Makanawala illustrates in Fig. 5 ,a customer service agent user interface 500 that includes a customer identification area 501, a product identification area 502, a message activity area 503 and a solution finder area 505. The solution finder area 505 includes a pull-down selection box 505a used to select various possible contextualized solutions to resolve the problem described in the social media message 503a that is current. Specifically, the pull-down selection box 505a is illustrated with a “Similar Message” option causing the generation and display a similar message recommendation list 506 that includes similar messages which have been determined by the similar message system 2813 to be similar and/or relevant to the social media message 503a that is current. Visually, each of the recommended similar message in the list includes the similar message (e.g. Message 23: “I have this issue with my camera 600D…”) (e.g. a different restatement of the query); a response to the similar message (e.g. Message 23: “Here is a quick fix…”) (e.g., a different pregenerated response to the similar message) Further, at least some of the displayed similar messages (e.g. Message: 23, Message 12, Message 7:) include a paperclip icon that when selected, is used to retrieve additional information relevant to the query (see at least p. 6, [0066])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three these inventions are Makanawala to Sapoznik and Murray provides Sapoznik and Murray with different representations of responses or answers to questions or inquiries.
Sapoznik, Murray and Makanawala fail to explicitly teach:
wherein the pregenerated response is based at least in part on an expertise of the user, wherein the expertise of the user is based at least in part on the history of one or more past messages between the user and the agent.
However, Nowson teaches:
wherein the pregenerated response is based at least in part on an expertise of the user, wherein the expertise of the user is based at least in part on the history of one or more past messages between the user and the agent (at least Abstract; pp. 3-4, [0038]-[0043]; Figures 3-5 [Wingdings font/0xE0] Nowson teaches methods and systems that monitor and analyze communications between users (e.g., customer and a human CSR) to simultaneously determine, for a current time period (Nowson appears to rely on each previous exchange between the user and the CSR; in other words, a history, to dynamically determined/update emotion, mood, skill level), mental state variables of one of the users (e.g. customer), where such mental state variables include the emotion, mood (sentiment), and personality of the user (e.g. customer) (Abstract). Nowson teaches a Customer Service Representative (CSR) Graphical User interface that includes a chat interface section 116, a section for CSR data 118, and a section for customer information 120 (see Figs. 3-5). As dialogue between customer and CSR progress, the system tracks the customer information 120 section indicating Mood 122). Skill level is a measure of the user’s educational level. Such indication act to inform the CSR as to how to modify their responses to the customer based on, for example, the current mood of the customer and skill level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nowson with those of Sapoznik, Murray and Makanawala as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Nowson provides Sapoznik, Murray and Makanawala with a more accurate response to a query/question submitted by a customer by providing customization of generic responses taking into additional consideration the customer’s current and past sentiment and skill level.
Sapoznik, Murray, Makanawala and Nowson fail to explicitly teach:
wherein the additional information is obtained from a third-party institution, wherein the third-party institution is at least one of a payroll provider and a financial institution.
However, Bice teaches:
wherein the additional information is obtained from a third-party institution, wherein the third-party institution is at least one of a payroll provider and a financial institution (at least Title, Abstract; pp. 2-3, [0019]-[0031]; pp. 2-4, [0031]-[0042], [0046]-[0048]; Figures 1-2, 4 [Wingdings font/0xE0] Bice teaches methods for enriching database query responses using data from external (e.g. additional data from third-party institutions) data sources. Bice further teaches that such external data sources may include those hosting financial information such as stock prices, employee statistics, earnings reports, market capitalization values, recent stock ticket prices and/or the like (see p. 2, [0019], [0021]; p. 4, [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bice with those of Sapoznik, Murray, Makanawala and Nowson as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Bice provides Sapoznik, Murray, Makanawala and Nowson with a more efficient method for retrieving externally sourced, additional or supplemental information to accompany and/or enhance existing information obtained internally using a translation mechanism and straightforward query commands.
Sapoznik and Murray fail to explicitly teach:
an icon associated with at least one info card of the plurality of info cards, wherein the icon is indicative of at least one of a warning and additional information.
However, Makanawala teaches:
an icon associated with at least one info card of the plurality of info cards, wherein the icon is indicative of at least one of a warning and additional information (at least pp. 3-4, [0051]-[0059]; pp. 5-6, [0060], [0063], [0066]-[0067]; Figures 5-7 and 10-11 [Wingdings font/0xE0] Makanawala illustrates in Fig. 5 ,a customer user interface 500 that includes a customer identification area 501, a product identification area 502, a message activity area 503 and a solution finder area 505. The solution finder area 505 includes a pull-down selection box 505a used to select various possible contextualized solutions to resolve the problem described in the social media message 503a that is current. Specifically, the pull-down selection box 505a is illustrated with a “Similar Message” option causing the generation and display a similar message recommendation list 506 that includes similar messages which have been determined by the similar message system 2813 to be similar and/or relevant to the social media message 503a that is current. Visually, each of the recommended similar message in the list includes the similar message (e.g. Message 23: “I have this issue with my camera 600D…”) (e.g. a different restatement of the query); a response to the similar message (e.g. Message 23: “Here is a quick fix…”) (e.g., a different pregenerated response to the similar message) Further, at least some of the displayed similar messages (e.g. Message: 23, Message 12, Message 7:)include a paperclip icon that when selected, is used to retrieve additional information relevant to the query (see at least p. 6, [0066])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Makanawala with those of Sapoznik and Murray as all three inventions are related to aspects of query/question and response/answer systems. Adding the Makanawala provides Sapoznik and Murray with a more detailed and complete response/answer to a submitted query/question.
Sapoznik further teaches:
receiving, from the agent, an indication of an info card of the plurality of info cards (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes that when a CSR receives a message from a customer, complete responses may be presented (to the CSR) as suggestions for possible responses. Where one of the responses is appropriate, the CSR may simply select the response instead of typing it (see col. 25, lines 37-47));
prepopulating the input box with a pre-generated response corresponding to the indicated info card (at least col. 25, line 37-65; Figure 18D [Wingdings font/0xE0] Sapoznik provides a suggested response to a customer query by either placing it within the text box for edit, or sending it directly to the customer).
Sapoznik, Murray, Makanawala, Nowson and Bice fail to explicitly teach:
wherein the response is based at least in part on the history of the one or more past messages between the user and the agent.
However, Angel teaches:
wherein the response is based at least in part on the history of the one or more past messages between the user and the agent (at least Abstract; p. 3, [0046]; pp. 3-4, [0052]-[0053], [0055], [0057], [0059]; Figures 1-2 [Wingdings font/0xE0] Angel teaches a system that uses received context to formulate a customized customer inquiry resolution process that can be used by a human customer service agent to resolve the customer inquiry. The received context includes information about previous customer inquiries customer 104, previously obtained information about the same customer inquiry, where inquiries and their resolution may be communicated via various channels (e.g., telephone, web page, e-mail, etc.) as well as chat sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Angel with those of Sapoznik, Murray, Makanawala, Nowson and Bice as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Angel provides Sapoznik, Murray, Makanawala, Nowson and Bice with method for assisting a human customer service representative with answers to questions posed by customers, where the answers take into account previous communications between representative and customer which provide context.
Sapoznik, Murray, Makanawala, Nowson, Bice and Angel fail to explicitly teach:
obtaining sentiment data from a sensor associated with the user; wherein the sensor is one of a microphone, a video camera, or a biometric sensor; determining sentiment associated with the user based at least in part of the sentiment data; modifying the response from the pregenerated response based at least in part on … the sentiment associated with the user before populating the inbox;
However, Khouri teaches:
obtaining sentiment data from a sensor associated with the user; wherein the sensor is one of a microphone, a video camera, or a biometric sensor; determining sentiment associated with the user based at least in part of the sentiment data; modifying the response from the pregenerated response based at least in part on … the sentiment associated with the user before populating the inbox (at least pp. 2-3, [0021]-[0034]; Figures 2-3 [Wingdings font/0xE0] Khouri teaches an analytic module 30 that calculates customer sentiment data based on customer data in database 31, collected over a period of time and is associated with one or more customer networks. The database 31 may receive data from collectors 13 or from data input from the customer or customer support (e.g. service requests, products purchased, support responses, survey results). Communications between customer support (human) agents and end users (customers) include video conferencing (e.g. video and audio). Facial expressions and how a caller sounds are monitored (pp. 2-3, [0025]-[0026])). Analytic module 30 calculates sentiment for the customer based on the customer data (p. 3, [0027]). Content is prepared and/or modified (p. 3, [0031], [0032]-[0033]) for responding to the customer by an admin module 34 (p. 3, [0029]-[0030]). Sentiment determined for a customer is used to retrieve appropriate content for display to the customer as published content 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khouri with those of Sapoznik, Murray, Makanawala, Bice, Angel and Nowson as all of these inventions are related to aspects of query/question and response/answer systems. Adding the teaching of Khouri provides Sapoznik, Murray, Makanawala, Bice, Angel and Nowson with a more accurate response to a query/question submitted by a customer by providing customization of generic responses taking into additional consideration the customer’s current and past sentiment and skill level.
Sapoznik
receiving, from the agent, one or more edits to the pre-generated response to generate an edited response (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes allowing the CSR to optionally edit a selected suggested response to the customer’s query (see col. 25, lines 57-59)); and
transmitting, to the user, the edited response (at least col. 25, line 37 through col. 29, line 56; Figure 18D [Wingdings font/0xE0] Sapoznik describes that when a CSR receives a message from a customer, complete responses may be presented (to the CSR) as suggestions for possible responses. Where one of the responses is appropriate, the CSR may simply select the response instead of typing it (see col. 25, lines 37-59; Fig. 18D) and send it to the customer).

In regard to dependent claim 16, Sapoznik teaches:
pre-populating the input box with an automatic response based on an automatically determined info card prior to the step of receiving the indication from the agent (at least col. 22, line 33 through col. 23, line 37; Figure 12 [Wingdings font/0xE0] Sapoznik describes the suggestion of completion to responses to a customer from a CSR that implements an auto-completion to what a CSR types in the process of responding to a customer’s query. The auto-completed portion is automatically selected by the system based on an initial input by the CSR and may pre-populate the input box).









In regard to dependent claim 17, Sapoznik teaches:
the plurality of info cards are determined based on one or more historical data items for the user (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data)).

In regard to dependent claim 18, Sapoznik teaches:
displaying, to the agent, the one or more historical data items used to select the plurality of info cards for the query (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data). At least a portion of the data used to generate suggestions for information portion 1830 (e.g., customer profile, customer history; see Fig. 18A))).

In regard to dependent claim 19, Sapoznik teaches:
displaying a plurality of historical data items for the user not based on the query (at least col. 25, line 37 through col. 29, line 56; col. 31, line 50 through col. 36, line 10; Figures 13-15, 16-17 and 18B, D, G and K [Wingdings font/0xE0] Sapoznik describes a Graphical User Interface (GUI) that is capable of providing to the CSR both automatic suggestion of responses (see col. 25, line 37 through col. 29, line 56; Figures 13-15, 18D) and automatic suggestion of resources (see col. 31, line 50 through col. 36, line 10; Figures 16-17, and 18B, G and K). Both of these systems provide information that the CSR may select from, edit and send to the customer and are determined, at least in part on historical or previous information (e.g. customer data). At least a portion of the data not used to generate suggestions for response are displayed in the information portion 1830 (e.g., portions of the customer profile; see Fig. 18A))).

In regard to dependent claim 20, Sapoznik teaches:
updating a relevancy score associated with the indicated info card based on the indication by the agent (at least col. 25, line 66 through col. 28, line 31; Figures 13-14 [Wingdings font/0xE0] Sapoznik describes a system for implementing auto-suggestion of responses (to customer inquiries). This system operates on previous text received from the customer and may use a neural network to generate responses to the previous text. This includes a search component to identify high-scoring sequences of words (paths) to be used as a response and using the highest scores to select candidate .

Response to Arguments
Regarding the previous rejection of independent claims 1, 8 and 15, Applicant has amended each of these claims as indicated below:

1. One or more non-transitory computer-storage media storing computer executable instructions that, when executed by a processor, display a user interface for a context-aware conversational assistant comprising:
a first pane displaying:
a history of one or more past messages between a user and an agent,
wherein the agent is a human agent,
wherein the history includes a message from the user including a query,
wherein the query relates to an interview being completed by the user; and
an input box configured to receive a response message from the agent for transmission to the user;
a second pane displaying:
one or more automatically determined info cards relevant to the query,
wherein each of the one or more automatically determined info cards comprises a different restatement of the query, a different pregenerated response to the query, and a different set of additional information relevant to the query,
wherein the additional information is obtained from a third-party institution;
wherein the third-party institution is at least one of a payroll provider and a financial institution;
one or more selection controls configured to allow the agent to indicate a selected info card of the one or more automatically determined info cards and thereby prepopulate the input box with a response corresponding to the selected info card,
wherein the response is based at least in part on the history of the one or more past messages between the user and the agent,
wherein the response is modified from the pregenerated response based at least in part on an expertise of the user and a sentiment associated with the user prior to populating the input box,
wherein the sentiment associated with the user is determined from sentiment data obtained from the user by a sensor,
wherein the sensor is one of a microphone, a video camera, or a biometric sensor,
wherein the expertise of the user is based at least in part on the history of the one or more past messages between the user and the agent;
an icon associated with the selected info card,
wherein the icon is indicative of at least one of a warning and additional information; and
an acceptance control configured to allow the agent to accept the message in the input box and thereby transmit it to the user.

8. A method of assisting an agent in conducting a conversation with a user, comprising the steps of:
receiving, from the user, a message including a query,
wherein the query relates to an interview being completed by the user;
determining a context for the query based on a plurality of historical data items for the user;
selecting a plurality of relevant info cards based at least in part on the query and the determined context for the query,
wherein each of the plurality of info cards comprises a different restatement of the query, a different pregenerated response to the query, and a different set of additional information relevant to the query,
wherein the additional information is obtained from a third-party institution,
wherein the third-party institution is at least one of a payroll provider and a financial institution;
presenting simultaneously, to the agent, the plurality of relevant info cards,
wherein the agent is a human agent;
receiving, from the agent, an indication of a relevant info card of the plurality of relevant info cards;
prepopulating an input box with a response to the query based on the indicated relevant info card,
wherein the response is based at least in part on a history of one or more past messages between the user and the agent;
obtaining sentiment data from a sensor associated with the user,
wherein the sensor is one of a microphone, a video camera, or a biometric sensor;
determining a sentiment associated with the user based at least in part on the sentiment data;
modifying the pregenerated response based at least in part on an expertise of the user and the sentiment associated with the user prior to populating the input box,
wherein the expertise of the user is based at least in part on the historical data items for the user,
wherein the expertise of the user is based at least in part on the history of the one or more past messages between the user and the agent;
receiving, from the agent an acceptance of the response; and
transmitting, to the user, the response.

15. One or more non-transitory computer storage media storing computer-executable instructions that, when executed by a processor, perform a method of assisting an agent conduct a conversation with a user, comprising the steps of:
displaying, in a first pane:
a history of one or more past messages between the user and the agent including a message from the user including a query,
wherein the agent is a human agent,
wherein the query relates to an interview being completed by the user; and
an input box configured to receive a response message from the agent for transmission to the user;
displaying, in a second pane;
a plurality of info cards selected based on relevancy to the query, wherein each info card comprises a different restatement of the query, a different pregenerated response to the query, and a different set of additional information relevant to the query,
wherein the pregenerated response is based at least in part on an expertise of the user,
wherein the expertise of the user is based at least in part on the history of one or more past messages between the user and the agent,
wherein the additional information is obtained from a third-party institution,
wherein the third-party institution is at least one of a payroll provider and a financial institution;
an icon associated with at least one info card of the plurality of info cards, wherein the icon is indicative of at least one of a warning and additional information;
receiving, from the agent, an indication of an info card of the plurality of info cards;
prepopulating the input box with a response corresponding to the indicated info card,
wherein the response is based at least in part on the history of the one or more past messages between the user and the agent,
obtaining sentiment data from a sensor associated with the user;
wherein the sensor is one of a microphone, a video camera, or a biometric sensor;
determining a sentiment associated with the user based at least in part on the sentiment data;
modifying the response from the pregenerated response based at least in part on an expertise of the user and the sentiment associated with the user before populating the inbox,
wherein the expertise of the user is based at least in part on the one or more past messages between the user and the agent;
receiving, from the agent, one or more edits to the response to generate an edited response; and
transmitting, to the user, the edited response.

The Examiner would agree that the prior art of Nowson fails to teach determining of sentiment of a user and using that sentiment to modify a pregenerated response.

However, an additional search has identified the Khouri reference (Khouri et al. US 2013/0191510 A1).

Khouri teaches determining sentiment of a customer by analyzing communications between a human agent and a customer, and applying the result of the sentiment analysis to creating and/or modifying existing content intended to inform the customer regarding their question. The sentiment analysis includes the use of audio and video analysis among others.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James H. Blackwell/
12/13/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177